Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 22 March 2022 for application number 16/896,524. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1, 4, 7 – 11, 13, 15, and18 are currently amended.
Claims 2, 3, 5, 6, 16, 17, 19, and 20 are canceled.
Claims 21 – 25 are new.
Claims 1, 4, 7 – 13, 15, 18, and 21 – 25 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.

 Response to Amendment
Applicant’s amendment filed 22 March 2022 is sufficient to overcome the rejection of claims 1 – 4, 7 – 15, and 18 – 20  based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 22 March 2022, with respect to the rejection(s) of claim(s) 1 – 4, 7 – 15, and 18 – 20  under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sedlar, US Patent No. 7,502,782 B2 and further in view of Fukuda, US Pub. No. 2012/0140561 A1.
Sedlar and Fukuda, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Objections
Claim 23 is objected to because of the following informalities:  there is a typo in the second limitation where it states “transmitting the writhe”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 – 13, 15, 22 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [hereafter as Lee], US Pub. No. 2019/0317892 A1 in view of Talagala et al. [hereafter as Talagala], US Pub. No. 2013/0185488 A1 and further in view of Frolikov [hereafter as Frolikov], US Pub. No. 2019/0317894 A1 and further in view of Sedlar [hereafter as Sedlar], US Patent No. 7,502,782 B2 and further in view of Fukuda [hereafter as Fukuda], US Pub. No. 2012/0140561 A1.

As per claim 1, Lee discloses an electronic device comprising: 
a processor [“The control circuit 210 may be configured with an appropriate combination of hardware and software and may be implemented as a micro control unit (MCU) and/or a central processing unit (CPU). The control circuit 210 may process a request received from the host device 400. In order to process the request, the control circuit 210 may execute a code type of instruction or algorithm loaded on the random access memory 220, that is, firmware (FW), and control internal functional blocks and a nonvolatile memory device 300.”] [para. 0032];
a first volatile memory [“The random access memory 220 may include a specific memory 221. The specific memory 221 may include a static random access memory (SRAM); however, neither this embodiment nor the invention as a whole is limited thereto, as the specific memory 221 may include any of various types of random access memories. The control circuit 210 may store a specific mapping table, which includes mapping information of specific logical addresses set by a request of the host device 400, in the specific memory 221. Further, the control circuit 210 may perform a read operation for data corresponding to a specific logical address with reference to the specific memory 221. A process in which the specific mapping table is generated and is stored in the specific memory 221 and the read operation is performed based on the specific mapping table will be described in detail below.”] [para. 0034] [Fig. 1]; and 
a storage including a nonvolatile memory [“A memory system includes a nonvolatile memory device including a plurality of memory blocks, and a controller that generates a first mapping table for mapping information of logical addresses between a host device and physical addresses of the nonvolatile memory device and controls the first mapping table to be stored in the memory blocks. The controller may include a host interface unit that receives a second logical address to be written in a second mapping table from the host device and a second memory that stores the second mapping table.”] [Abstract] [Fig. 1], wherein the processor is configured to: 
identify information of a file and a kind of a request for data included in the file [write request RQ_WRITE (LA0) may include the information on the logical address(e.g., start LA and LA length), which is the target of the write operation, the data, which is the target of the write request, and the information regarding whether the logical address is the specific logical address (e.g., particular bit of "0" or "1")] in response to a creation of the request for the data [“Referring to FIG. 5B, at step S2000, the host device 400 may generate a write request RQ_WRITE (LA0) and transmit the generated write request RQ_WRITE (LA0) to the controller 200. Specifically, as described with reference to FIG. 5A, the write request RQ_WRITE (LA0) may include the information on the logical address(e.g., start LA and LA length), which is the target of the write operation, the data, which is the target of the write request, and the information regarding whether the logical address is the specific logical address (e.g., particular bit of "0" or "1"). For example, since the logical address, which is the target of the write request RQ_WRITE (LA0), is the logical address LA0, the "start LA" is represented by 0 and the "LA length" is represented by 1. As shown in FIG. 2B, since the logical address LA0 is the specific logical address, the "particular bit" is "1".”] [para. 0083] [para. 0088],
set a flag [bit] in the request [information regarding whether the logical address is the specific logical address (e.g., particular bit of "0" or "1")] [may include the information on the logical address(e.g., start LA and LA length), which is the target of the write operation, the data, which is the target of the write request, and the information regarding whether the logical address is the specific logical address (e.g., particular bit of "0" or "1")] [“Referring to FIG. 5B, at step S2000, the host device 400 may generate a write request RQ_WRITE (LA0) and transmit the generated write request RQ_WRITE (LA0) to the controller 200. Specifically, as described with reference to FIG. 5A, the write request RQ_WRITE (LA0) may include the information on the logical address(e.g., start LA and LA length), which is the target of the write operation, the data, which is the target of the write request, and the information regarding whether the logical address is the specific logical address (e.g., particular bit of "0" or "1"). For example, since the logical address, which is the target of the write request RQ_WRITE (LA0), is the logical address LA0, the "start LA" is represented by 0 and the "LA length" is represented by 1. As shown in FIG. 2B, since the logical address LA0 is the specific logical address, the "particular bit" is "1".”] [para. 0083], 
identify whether mapping information of a region including a logical address of the data is stored in the first volatile memory [random access memory 220] [controller 200 may store the generated specific mapping table in a separate area (for example, the to specific memory 221) of the random access memory 220] [“Referring to FIG. 2B, the host device 400 may transmit information on a specific logical address to the controller 200. The controller 200 may generate a specific mapping table for mapping information of the specific logical address on the basis of the information. Furthermore, the controller 200 may store the generated specific mapping table in a separate area (for example, the to specific memory 221) of the random access memory 220. That is, in the present specification, the "specific logical address" indicates a logical address that is the target of mapping information to be fixedly stored in an internal memory of the controller 200. Furthermore, the "specific mapping table" indicates a mapping table including the mapping information on the specific logical address. Furthermore, the "specific memory" is disposed within the controller 200 and stores the specific mapping table.”] [para. 0051],
However, Lee does not explicitly disclose a storage including a nonvolatile memory and a second volatile memory, wherein the nonvolatile memory is configured to store mapping information in which logical addresses and physical addresses for the nonvolatile memory are mapped onto each other, the first volatile memory is configured to store a portion of the mapping information, and the second volatile memory is configured to store a portion of the mapping information;
identify an extension and attribute information of a file the file;
set a flag in the request for the data when the request is a read request and the file is a file to be used to execute a specific application based on the extension and attribute information of the file, and
transmit the read request of the data including the logical address to the storage when the mapping information of the region including the logical address of the data is not stored in the first volatile memory based on the mapping information stored in the second volatile memory, 
transmit a request to update the mapping information of the region including the logical address of the data in the first volatile memory to the storage in response to the setting the flag in the read request, 
receive the mapping information of the region including the logical address of the data from the storage and store the received mapping information in the first volatile memory.
Talagala teaches a storage including a nonvolatile memory [non-volatile storage device 102] and a second volatile memory [volatile memory of some type, such as DRAM (dynamic random memory array 230) and SRAM (static random memory array 232)] [“FIG. 2 is a schematic block diagram illustrating one embodiment 200 of a non-volatile storage device controller 202 that includes a write data pipeline 106 and a read data pipeline 108 in a non-volatile storage device 102 in accordance with the present invention.”] [para. 0057] [“In one embodiment, the non-volatile storage device controller 202 includes a memory controller 228, which controls a dynamic random memory array 230 and/or a static random memory array 232. As stated above, the memory controller 228 may be independent or integrated with the master controller 224. The memory controller 228 typically controls volatile memory of some type, such as DRAM (dynamic random memory array 230) and SRAM (static random memory array 232). In other examples, the memory controller 228 also controls other memory types such as electrically erasable programmable read only memory ("EEPROM"), etc. In other embodiments, the memory controller 228 controls two or more memory types and the memory controller 228 may include more than one controller. Typically, the memory controller 228 controls as much SRAM 232 as is feasible and controls DRAM 230 to supplement the SRAM 232.”] [para. 0089];
identify information of a file the file [“A logical identifier, as used in this application, is an identifier of a data unit that differs from a physical address where data of the data unit is stored. A data unit, as used in this application, is any set of data that is logically grouped together. A data unit may be a file, an object, a data segment of a redundant array of inexpensive/independent disks/drives ("RAID") data stripe, or other data set used in data storage. The data unit may be executable code, data, metadata, directories, indexes, any other type of data that may be stored in a memory device, or a combination thereof. The data unit may be identified by a name, by a logical address, a physical address, an address range, or other convention for identifying data units. A logical identifier includes data unit identifiers, such as a file name, an object identifier, an inode, Universally Unique Identifier ("UUID"), Globally Unique Identifier ("GUID"), or other data unit label, and may also include a logical block address ("LBA"), cylinder/head/sector ("CHS"), or other lower level logical identifier. A logical identifier generally includes any logical label that can be mapped to a physical location.”] [para. 0052];
information of the file [“A logical identifier, as used in this application, is an identifier of a data unit that differs from a physical address where data of the data unit is stored. A data unit, as used in this application, is any set of data that is logically grouped together. A data unit may be a file, an object, a data segment of a redundant array of inexpensive/independent disks/drives ("RAID") data stripe, or other data set used in data storage. The data unit may be executable code, data, metadata, directories, indexes, any other type of data that may be stored in a memory device, or a combination thereof. The data unit may be identified by a name, by a logical address, a physical address, an address range, or other convention for identifying data units. A logical identifier includes data unit identifiers, such as a file name, an object identifier, an inode, Universally Unique Identifier ("UUID"), Globally Unique Identifier ("GUID"), or other data unit label, and may also include a logical block address ("LBA"), cylinder/head/sector ("CHS"), or other lower level logical identifier. A logical identifier generally includes any logical label that can be mapped to a physical location.”] [para. 0052].
Lee and Talagala are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Talagala in order to modify Lee where “a storage including a nonvolatile memory and a second volatile memory;
identify information of a file the file;
information of the file” as taught by Talagala.  One of ordinary skill in the art would be motivated to combine Lee with Talagala before the effective filing date of the claimed invention to improve a system by providing for the ability where a “memory controller … controls two or more memory types and the memory controller … may include more than one controller. … controls as much SRAM … as is feasible and controls DRAM … to supplement the SRAM …” [Talagala, para. 0089].
However, Lee and Talagala do not explicitly disclose wherein the nonvolatile memory is configured to store mapping information in which logical addresses and physical addresses for the nonvolatile memory are mapped onto each other, the first volatile memory is configured to store only a portion of the mapping information, and the second volatile memory is configured to store only a portion of the mapping information;
identify an extension and attribute information of a file the file;
set a flag in the request for the data when the request is a read request and the file is a file to be used to execute a specific application based on the extension and attribute information of the file, and
transmit the read request of the data including the logical address to the storage when the mapping information of the region including the logical address of the data is not stored in the first volatile memory based on the mapping information stored in the second volatile memory, 
transmit a request to update the mapping information of the region including the logical address of the data in the first volatile memory to the storage in response to the setting the flag in the read request, 
receive the mapping information of the region including the logical address of the data from the storage and store the received mapping information in the first volatile memory.
Frolikov teaches wherein the nonvolatile memory is configured to store mapping information in which logical addresses and physical addresses for the nonvolatile memory are mapped onto each other, the first volatile memory is configured to store only a portion of the mapping information, and the second volatile memory is configured to store only a portion of the mapping information [“A cache manager (114) of the memory system (e.g., 108 or 103) caches a first portion (125) of the address map (129) in the volatile memory (e.g., 109A or 106) and caches a second portion (127) of the address map (129) in the memory (124) of the host system (101).”] [para. 0051] [“During the performance (167) of write operations using the using the first portion (e.g., 125) of the address map stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the corresponding portion (e.g., 125) of the address map can be changed and/or updated. Thus, after the performance (167) of write operations made using the using the first portion (e.g., 125) of the address map (129) stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103) stores the most up to date version of the corresponding portion of the address map (129).”] [para. 0048] [paras. 0052 – 0056];
transmit read [retrieves] request of the data including the logical address to the storage when the mapping information of the region including the logical address of the data is not stored in the first volatile memory based on the mapping information stored in the second volatile memory [“When an operation uses a logical address defined in the second portion (127) but not in the first portion (125), the cache manager (114) retrieves the second portion (127) of the address map (129) from the memory (124) of the host system (101) through the communication channel and/or uses the retrieved portion (127) to replace the existing portion (125) previously cached in the volatile memory (e.g., 109A or 106) of the memory system (e.g., 108 or 103).”] [para. 0052] [paras. 0053 – 0056] [“During the performance (167) of write operations using the using the first portion (e.g., 125) of the address map stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the corresponding portion (e.g., 125) of the address map can be changed and/or updated. Thus, after the performance (167) of write operations made using the using the first portion (e.g., 125) of the address map (129) stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103) stores the most up to date version of the corresponding portion of the address map (129).”] [para. 0048], 
transmit a request to update the mapping information of the region including the logical address of the data in the first volatile memory to the storage [“When an operation uses a logical address defined in the second portion (127) but not in the first portion (125), the cache manager (114) retrieves the second portion (127) of the address map (129) from the memory (124) of the host system (101) through the communication channel and/or uses the retrieved portion (127) to replace the existing portion (125) previously cached in the volatile memory (e.g., 109A or 106) of the memory system (e.g., 108 or 103).”] [para. 0052] [paras. 0053 – 0056] [“During the performance (167) of write operations using the using the first portion (e.g., 125) of the address map stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the corresponding portion (e.g., 125) of the address map can be changed and/or updated. Thus, after the performance (167) of write operations made using the using the first portion (e.g., 125) of the address map (129) stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103) stores the most up to date version of the corresponding portion of the address map (129).”] [para. 0048], 
receive the mapping information of the region including the logical address of the data from the storage and store the received mapping information in the first volatile memory [“When an operation uses a logical address defined in the second portion (127) but not in the first portion (125), the cache manager (114) retrieves the second portion (127) of the address map (129) from the memory (124) of the host system (101) through the communication channel and/or uses the retrieved portion (127) to replace the existing portion (125) previously cached in the volatile memory (e.g., 109A or 106) of the memory system (e.g., 108 or 103).”] [para. 0052] [paras. 0053 – 0056] [“During the performance (167) of write operations using the using the first portion (e.g., 125) of the address map stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the corresponding portion (e.g., 125) of the address map can be changed and/or updated. Thus, after the performance (167) of write operations made using the using the first portion (e.g., 125) of the address map (129) stored in the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103), the volatile memory (e.g., 119, 109A, or 106) of the memory system (e.g., 108 or 103) stores the most up to date version of the corresponding portion of the address map (129).”] [para. 0048].
Lee, Talagala, and Frolikov are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and Talagala with Frolikov in order to modify Lee and Talagala “wherein the nonvolatile memory is configured to store mapping information in which logical addresses and physical addresses for the nonvolatile memory are mapped onto each other, the first volatile memory is configured to store only a portion of the mapping information, and the second volatile memory is configured to store only a portion of the mapping information;
transmit read request of the data including the logical address to the storage when the mapping information of the region including the logical address of the data is not stored in the first volatile memory based on the mapping information stored in the second volatile memory, 
transmit a request to update the mapping information of the region including the logical address of the data in the first volatile memory to the storage, 
receive the mapping information of the region including the logical address of the data from the storage and store the received mapping information in the first volatile memory” as taught by Frolikov.  One of ordinary skill in the art would be motivated to combine Lee and Talagala with Frolikov before the effective filing date of the claimed invention to improve a system by providing for the ability where “when the DRAM of the SSD does not have a sufficient capacity to cache the entire address map, only a portion of the address map is cached in the DRAM of the SSD.” [Frolikov, para. 0011].
However, Lee, Talagala, and Frolikov do not explicitly disclose identify an extension and attribute information of a file the file;
set a flag in the request for the data when the request is a read request and the file is a file to be used to execute a specific application based on the extension and attribute information of the file, and
update the mapping information in response to the setting the flag in the read request, 
Sedlar teaches identify an extension and attribute information of a file the file [file type of a file is frequently indicated by an extension in the filename of the file. … In contrast, the Macintosh Operating System stores file type information for a file as an attribute] [“Queries may then be issued to the database server to select and retrieve files based on whether the structured information thus extracted satisfies particular search criteria. The specific techniques used by parsing unit 902 to parse a document, and the structured data generated thereby, will vary based on the type of document that is passed to the parsing unit 902. Thus, prior to performing any parsing operations, parsing unit 902 identifies the file type of the document. Various factors may be taken into account to determine the file type of a file. For example, in DOS or Windows operating systems, the file type of a file is frequently indicated by an extension in the filename of the file. Thus, if the filename ends in ".txt", then parser unit 902 classifies the file as a text file, and applies the text-file-specific parsing techniques to the file. Similarly, if the filename ends in ".doc", then parser unit 902 classifies the file as a Microsoft Word document and applies Microsoft-Word-specific parsing techniques to the file. In contrast, the Macintosh Operating System stores file type information for a file as an attribute maintained separate from the file.”] [col. 17, lines 43-63];
in the request for the data when the request is a read request and the file is a file to be used to execute a specific application based on the extension and attribute information of the file [“When an application requests the retrieval of one of the virtual employee files, a renderer uses the data from the corresponding employee record to generate a file of the file type expected by the requesting application.”] [col. 24, first paragraph] [“Queries may then be issued to the database server to select and retrieve files based on whether the structured information thus extracted satisfies particular search criteria. The specific techniques used by parsing unit 902 to parse a document, and the structured data generated thereby, will vary based on the type of document that is passed to the parsing unit 902. Thus, prior to performing any parsing operations, parsing unit 902 identifies the file type of the document. Various factors may be taken into account to determine the file type of a file. For example, in DOS or Windows operating systems, the file type of a file is frequently indicated by an extension in the filename of the file. Thus, if the filename ends in ".txt", then parser unit 902 classifies the file as a text file, and applies the text-file-specific parsing techniques to the file. Similarly, if the filename ends in ".doc", then parser unit 902 classifies the file as a Microsoft Word document and applies Microsoft-Word-specific parsing techniques to the file. In contrast, the Macintosh Operating System stores file type information for a file as an attribute maintained separate from the file.”] [col. 17, lines 43-63].
Lee, Talagala, Frolikov, and Sedlar are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Talagala, and Frolikov with Sedlar in order to modify Lee, Talagala, and Frolikov to “identify an extension and attribute information of a file the file;
in the request for the data when the request is a read request and the file is a file to be used to execute a specific application based on the extension and attribute information of the file” as taught by Sedlar.  One of ordinary skill in the art would be motivated to combine Lee, Talagala, and Frolikov with Sedlar before the effective filing date of the claimed invention to improve a system by providing for the ability where “Queries may then be issued to the database server to select and retrieve files based on whether the structured information thus extracted satisfies particular search criteria.” [Sedlar, col. 17, lines 43-63].
However, Lee, Talagala, Frolikov, and Sedlar do not explicitly disclose set a flag in the request for the data,
update the mapping information in response to the setting the flag in the read request.
Fukuda teaches set a flag in the request for the data [“Upon determining that the read of the latest data has succeeded, the latest data read success flag 130 in the scoreboard 100 is set to "1".”] [para. 0049],
update the mapping information in response to the setting the flag in the read request [“More specifically, if the latest data read success flag in the scoreboard 100 represents success, the translation table 600 is updated.”] [para. 0061] [“Note that although the latest data read success flag 130 of the scoreboard 100 is set in accordance with the physical read command 210, the embodiment is not limited to this. For example, it may be set in accordance with the user write command.”] [para. 0089].
Lee, Talagala, Frolikov, Sedlar, and Fukuda are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Talagala, Frolikov, and Sedlar with Fukuda in order to modify Lee, Talagala, Frolikov, and Sedlar to “set a flag in the request for the data,
update the mapping information in response to the setting the flag in the read request” as taught by Fukuda.  One of ordinary skill in the art would be motivated to combine Lee, Talagala, Frolikov, and Sedlar with Fukuda before the effective filing date of the claimed invention to improve a system by providing for the ability where “Upon determining that the read of the latest data has succeeded, the latest data read success flag … in the scoreboard … is set to "1".” And further “if the latest data read success flag in the scoreboard … represents success, the translation table … is updated.” [Fukuda, para. 0049 and 0061].
Claim 13 is rejected with like reasoning.


As per claim 4, Lee in view of Talagala and further in view of Frolikov and further in view of Sedlar and further in view of Fukuda discloses the electronic device of claim 1, Lee discloses wherein the processor is configured to determine to manage the mapping information of the region including the logical address of the data using the first volatile memory in response to the request for the data is the read being a request and the flag [bit] is set in the read request [specific to mapping table corresponding to the list may be generated, and the generated specific mapping table may be stored in the specific memory 221] [“The random access memory 220 may include a specific memory 221.”] [para. 0034] [a read request RQ_READ (LA0) from the host device] [receive the read request RQ_READ (LA0), which includes the bit indicating whether the logical address is the specific logical address] [“Referring to FIG. 4B, step S1000 and step S1100 may be performed in the same manner as described with reference to FIG. 3. That is, a list of logical addresses set to specific logical addresses may be received from the host device 400 (step S1000), a specific to mapping table corresponding to the list may be generated, and the generated specific mapping table may be stored in the specific memory 221 (step S1100). At step S3000, the controller 200 may receive a read request RQ_READ (LA0) from the host device 400. The read request may include the information illustrated in FIG. 4A. That is, the controller 200 may receive the read request RQ_READ (LA0), which includes the bit indicating whether the logical address is the specific logical address, from the host device 400. At step S5000, the controller 200 may determine whether the particular bit included in the read request RQ_READ (LA0) is "1". By way of example, when the particular bit is "0", the logical address not the specific logical address, and when the particular bit is "1", the logical address is a logical address set to the specific logical address. Since the logical address LA0, which is the target of the read request RQ_READ (LA0) is the specific logical address, the particular bit is "1". As those skilled in the art understand, the logic associated with whether logical address is or is not the specific logical address may be reversed. That is, a "0" value of the particular bit may be used to indicate that the logical address is the specific logical address, and a value of "1" of the particular bit may be used to indicate the logical address is not the specific logical address.”] [paras. 0071 – 0073]. 
Claim 15 is rejected with like reasoning.

As per claim 9, Lee in view of Talagala and further in view of Frolikov and further in view of Sedlar and further in view of Fukuda discloses the electronic device of claim 1, Lee discloses wherein the processor is configured to:
identify a physical address mapped onto the logical address of the data through the mapping information of the region including the logical address of the data when to the mapping information of the region including the logical address of the data is stored in the first volatile memory [“At step S5100, when it is determined that the logical address, which is the target of the read request is the specific logical address (step S5000, Y), the controller 200 may search for the to specific memory 221. Specifically, the controller 200 may acquire mapping information of the logical address LA0 with reference to the specific mapping table stored in the specific memory 221, and acquire a physical address corresponding to the logical address LA0.”] [para. 0074], and
transmit the read request of the data including the identified physical address to the storage [“Subsequent steps S6100, S7000, S7100, and S7200 may be performed in the same manner as described with reference to FIG. 3. That is, the controller 200 may receive the mapping table MPT_LA0 from the nonvolatile memory device 300 (step S6100), generate a read command CMD_READ (PA (1, 0)) on the basis of the mapping table MPT_LA0, and transmit the read command CMD_READ (PA (1, 0)) to the nonvolatile memory device 300 (step S7000). The nonvolatile memory device 300 may transmit data corresponding to the read command CMD_READ (PA (1, 0)) to the controller 200 (step S7100). The controller 200 temporarily stores the data in the random access memory 220 and then transmits the data to the host device 400 (step S7200), so that the operation for the logical address LA0 is ended.”] [para. 0076].
Claim 22 is rejected with like reasoning.

Claim 10 is rejected with like reasoning as claim 1 above, except claim 10 is with regards to a “write request.”  Fukuda teaches the same limitations with regards to “write request” [write command] [“Note that although the latest data read success flag 130 of the scoreboard 100 is set in accordance with the physical read command 210, the embodiment is not limited to this. For example, it may be set in accordance with the user write command.”] [para. 0089] [“Upon determining that the read of the latest data has succeeded, the latest data read success flag 130 in the scoreboard 100 is set to "1".”] [para. 0049] [“More specifically, if the latest data read success flag in the scoreboard 100 represents success, the translation table 600 is updated.”] [para. 0061].
Claim 23 is rejected with like reasoning.

As per claim 11, Lee in view of Talagala and further in view of Frolikov and further in view of Sedlar and further in view of Fukuda discloses the electronic device of claim 1, Talagala teaches wherein the processor is further configured to: 
when the request for the data is a delete request [data is subsequently erased and/or deleted from the non-volatile storage device 402. Alternatively, step 1950 may comprise a TRIM message (or other directive) instructing the storage module 430 to remove and/or invalidate data. In response to such a message, the storage module 430 may invalidate the association(s) and/or mapping(s) between the logical identifiers and corresponding physical storage location(s) such that data of the logical identifiers is no longer accessible on the non -volatile storage device 402] [“Step 1950 may comprise the storage module 430 marking the indicated logical identifiers as not needing to be retained (e.g., marking logical identifiers in the storage metadata 434). The data of the marked logical identifiers may still be accessible despite being marked as not needing to be retained. Accordingly, the storage metadata 434 may retain the associations and/or mappings between the logical identifiers and corresponding physical storage locations on the non-volatile storage medium. Moreover, the cache module 440 may continue to provide access to data of the logical identifiers via the storage module 430 until the data is subsequently erased and/or deleted from the non-volatile storage device 402. Alternatively, step 1950 may comprise a TRIM message (or other directive) instructing the storage module 430 to remove and/or invalidate data. In response to such a message, the storage module 430 may invalidate the association(s) and/or mapping(s) between the logical identifiers and corresponding physical storage location(s) such that data of the logical identifiers is no longer accessible on the non -volatile storage device 402.”] [para. 0305], and
transmit the request to delete the data to the storage [erased and/or deleted from the non-volatile storage device 402] [“Step 1950 may comprise the storage module 430 marking the indicated logical identifiers as not needing to be retained (e.g., marking logical identifiers in the storage metadata 434). The data of the marked logical identifiers may still be accessible despite being marked as not needing to be retained. Accordingly, the storage metadata 434 may retain the associations and/or mappings between the logical identifiers and corresponding physical storage locations on the non-volatile storage medium. Moreover, the cache module 440 may continue to provide access to data of the logical identifiers via the storage module 430 until the data is subsequently erased and/or deleted from the non-volatile storage device 402. Alternatively, step 1950 may comprise a TRIM message (or other directive) instructing the storage module 430 to remove and/or invalidate data. In response to such a message, the storage module 430 may invalidate the association(s) and/or mapping(s) between the logical identifiers and corresponding physical storage location(s) such that data of the logical identifiers is no longer accessible on the non -volatile storage device 402.”] [para. 0305].
Claim 24 is rejected with like reasoning.

As per claim 12, Lee in view of Talagala and further in view of Frolikov and further in view of Sedlar and further in view of Fukuda discloses the electronic device of claim 1, Lee discloses wherein the mapping information of the region including the logical address of the data comprises metadata for identification [“The memory cell array 310 may include a meta area 311 where meta data is stored and a user area 312 where normal data such as user data is stored. The meta area 311 may store various types of information for substantially managing the data stored in the user area 312, and in an example, a mapping table including mapping information of logical addresses and physical addresses may be stored in the meta area 311.”] [para. 0041]. 
Talagala teaches metadata for integrity identification [“Accordingly, after an invalid shutdown, a file system storage client 412 may access crash-recovered file system metadata and/or may ensure the integrity of file data accessed through the storage module 430.”] [para. 0150] [paras. 0147 – 0149].
Claim 25 is rejected with like reasoning.


Claims 7, 8, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [hereafter as Lee], US Pub. No. 2019/0317892 A1 in view of Talagala et al. [hereafter as Talagala], US Pub. No. 2013/0185488 A1 and further in view of Frolikov [hereafter as Frolikov], US Pub. No. 2019/0317894 A1 as applied and further in view of Sedlar [hereafter as Sedlar], US Patent No. 7,502,782 B2 and further in view of Fukuda [hereafter as Fukuda], US Pub. No. 2012/0140561 A1 to claims 1 and 13 above, and further in view of Hetzler et al. [hereafter as Hetzler], US Patent No. 9,263,082 B2.

As per claim 7, Lee in view of Talagala and further in view of Frolikov and further in view of Sedlar and further in view of Fukuda discloses the electronic device of claim 1, however, Lee, Talagala, Frolikov, Sedlar, and Fukuda do not explicitly disclose wherein the processor is configured to transmit the update request to the storage in response to the read request the data is completely processed.
Hetzler teaches wherein the processor is configured to transmit the update request to the storage in response to the read request the data is completely processed [“Thus, the Mapping Tables 112 may preferably be accessed and/or updated with each write and/or read request. However, the Mapping Tables 112 may be accessed and/or updated after each write request has been completed, before each read request is processed, at timed intervals, upon request (e.g. from a user), etc. depending on the desired embodiment.”] [col. 11, lines 28-34].
Lee, Talagala, Frolikov, Sedlar, Fukuda, and Hetzler are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Talagala, Frolikov, Sedlar, and Fukuda with Hetzler in order to modify Lee, Talagala, Frolikov, Sedlar, and Fukuda “wherein the processor is configured to transmit the update request to the storage in response to the read request the data is completely processed” as taught by Hetzler.  One of ordinary skill in the art would be motivated to combine Lee, Talagala, Frolikov, Sedlar, and Fukuda with Hetzler before the effective filing date of the claimed invention to improve a system by providing for the ability where “Mapping Tables … may be accessed and/or updated after each write request has been completed, before each read request is processed, at timed intervals, upon request (e.g. from a user), etc. depending on the desired embodiment.” [Hetzler, col. 11, lines 28-34].
Claim 18 and 21 are rejected with like reasoning.

As per claim 8, Lee in view of Talagala and further in view of Frolikov and further in view of Sedlar and further in view of Fukuda discloses the electronic device of claim 1, however, Lee, Talagala, Frolikov, Sedlar, and Fukuda do not explicitly disclose wherein the processor is configured to transmit the update request to the storage in response to there not being the read request for the data being currently processed.
Hetzler teaches wherein the processor is configured to transmit the update request to the storage in response to there not being the read request for the data being currently processed [“Thus, the Mapping Tables 112 may preferably be accessed and/or updated with each write and/or read request. However, the Mapping Tables 112 may be accessed and/or updated after each write request has been completed, before each read request is processed, at timed intervals, upon request (e.g. from a user), etc. depending on the desired embodiment.”] [col. 11, lines 28-34].
Lee, Talagala, Frolikov, Sedlar, Fukuda, and Hetzler are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Talagala, Frolikov, Sedlar, and Fukuda with Hetzler in order to modify Lee, Talagala, Frolikov, Sedlar, and Fukuda “wherein the processor is configured to transmit the update request to the storage in response to there not being the read request for the data being currently processed” as taught by Hetzler.  One of ordinary skill in the art would be motivated to combine Lee, Talagala, Frolikov, Sedlar, and Fukuda with Hetzler before the effective filing date of the claimed invention to improve a system by providing for the ability where “Mapping Tables … may be accessed and/or updated after each write request has been completed, before each read request is processed, at timed intervals, upon request (e.g. from a user), etc. depending on the desired embodiment.” [Hetzler, col. 11, lines 28-34].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135